                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF PENNSYLVANIA

MICAH HEPLER,                                              )
                                                           )
                 Plaintiff,                                )         Civil Action No. 18-446
                                                           )         Magistrate Judge Maureen P. Kelly
                          V.                               )
                                                           )         Re: ECF Nos. 41 and 43
JOHN WETZEL, JAMES BARNACLE, IA Y                          )
LANE,ROBERTJONES,GARRY                                     )
PATTERSON, ERIC GARLAND,                                   )
LIEUTENANT YOUHOUSE, and DARLA                             )
COWDEN,                                                    )
                                                           )
                 Defendants.                               )



                                          MEMORANDUM ORDER


I.       FACTUAL AND PROCEDURAL BACKGROUND

         Plaintiff Micah Hepler ("Plaintiff'), is an inmate in the custody of the Pennsylvania

Department of Corrections ("DOC") . Plaintiff brings this prose civil rights action pursuant to

42 U.S.C. § 1983, against several DOC officials, corrections officers, and a physician' s

assistant. 1 Plaintiff initiated this action with the submission of a complaint on April 5, 2018,

without a motion to proceed in forma pauperis and without paying the appropriate filing fee.

ECF No. 1. Upon curing this deficiency, Plaintiff's action was reopened, ECF No. 6, the

Complaint was filed , and Defendants were served with the Complaint. Defendants filed Motions



1
  Defendant John Wetzel is sued in his individual and official capacity as Secretary of the Department of
Corrections; James Barnacle is sued in his individual and official capacity as the Director of the Office of Special
Investigations and Intelligence; Jay Lane is sued in his individual and official capacity as the Superintendent of the
State Correctional Institution Fayette (" SCI-Fayette"); Defendants Robert Jones, Garry Patterson, Eric Garland, and
Lieutenant Youhouse are corrections officers employed at SCI-Fayette, each of whom is sued in his individual
capacity (collectively, the " DOC Defendants"); and Darla Cowden is a physician's assistant who provides medical
care to inmates housed at SCI-Fayette. Ms. Cowden is sued in her individual and official capacity. ECF No. 38 ,r,r
4-8.
to Dismiss the Complaint for failure to state a claim upon which relief can be granted, ECF Nos.

21 and 24. Thereafter, Plaintiff filed an Amended Complaint, which is deemed to be the

operative complaint. ECF No. 38.

        In his Amended Complaint, Plaintiff alleges the violation of his rights under the Eighth

Amendment of the United States Constitution. In particular, Plaintiff alleges that on March 31 ,

2016, he attempted to reach a toilet to destroy contraband; specifically, a note hidden in his

mouth. In order to stop Plaintiffs flight to the toilet, Defendants Patterson and Garland sprayed

Plaintiff with "o.c. spray," and "took the Plaintiff to the ground." ECF No. 38, 17. Plaintiff

alleges that he complied with orders to not resist and once on the floor face down, with his hands

behind his back, Defendants Patterson, Garland, and Youhouse assaulted Plaintiff, delivering

punches to his jaw and neck, and spraying him again in his nose, mouth, and the back of his

underwear. Id. , 18. Plaintiff alleges that Defendant Garland broke his hand hitting Plaintiff in

the back of the head, and thereafter hit Plaintiff repeatedly on the head with his flashlight. Id. As

a result, Plaintiff suffered several lacerations on his head, which required medical treatment.

       Plaintiff alleges that Defendant Cowden stapled his scalp lacerations without cleaning the

area and without anesthetic. Id. , 20. Plaintiff further alleges that the alleged assault and

inadequate medical care was overseen or directed by Defendant Jones, in his capacity as a

supervising officer on the scene. Id.,, 22, 23. Thereafter, Plaintiff was strip-searched and

placed in an observation cell, where he alleges Defendants continue to torture and harass him.

Plaintiff was transported to Uniontown Hospital three hours after the incident and upon release,

was returned to a "dry-cell" and handcuffed to a steel bunk. Id. ,, 24-25. Plaintiff was required

to toilet in a bag to preserve any contraband that may have been swallowed, and Plaintiff alleges

this procedure was conducted without being permitted to wash his hands. Id. Thereafter,



                                                  2
Plaintiff was transferred to SCI-Somerset, where Plaintiff alleges certain medical records and

photographs documenting his injuries were removed. Plaintiff states he was unable to shower

for two weeks, and that he received inadequate medical treatment for his injuries. Thereafter,

medical personnel at SCI-Somerset removed 20 stapes and applied topical ointment. Id.           ,r,r 27-
28.

           As a result of this incident, Plaintiff alleges he has suffered severe scarring on his head.

In addition, Plaintiff alleges that Defendants issued two false misconducts. According to

Plaintiff, the first misconduct was dismissed during the hearing on April 4, 2016, due to the

absence of security camera evidence. The second misconduct, submitted by Defendant

Patterson, also resulted in dismissal of charges against Plaintiff for assault. Plaintiff alleges he

was released into general population in May 2016, and that his release would not have been

permitted if he had been found guilty of assault. Id.     ,r 31.
           Plaintiff claims that Defendants conspired to prevent him from reporting their conduct to

a state police investigator, and provided the investigator with the false misconduct reports,

without also informing him that the disciplinary charges had been dismissed . In addition,

Plaintiff alleges that Defendants have destroyed or hidden all camera evidence of the incident.

Id.   ,r,r 32-37.
           As to Defendants Wetzel and Barnacle, Plaintiff alleges that each was aware of an

extensive history of misconduct on the part of corrections officers at SCI-Fayette, which

involved assaults or physical altercations committed by staff members upon inmates. Id.          ,r,r 10-
15. Plaintiff alleges that these incidents were not investigated appropriately, resulting in the

exoneration of staff members and the implementation of a policy and practice of deliberate

indifference to inmate assaults conducted by corrections officers. Id.      ,r,r 15-16, 41 .


                                                     3
         Plaintiff brings three claims against Defendants. First, Plaintiff alleges that Defendants

Jones, Youhouse, Patterson, and Garland violated Plaintiff's Eighth Amendment rights in the use

of excessive physical force, without provocation, and/or in failing to prevent the misuse of force .

Id. 140. As to Defendants Wetzel, Barnacle, and Lane, Plaintiff alleges an Eighth Amendment

claim for the failure to "curb the known pattern of physical abuse" by corrections officers, which

constitutes deliberate indifference to Plaintiff. Finally, as to Defendant Cowden, Plaintiff alleges

an Eighth Amendment claim for deliberate indifference to his medical needs.

         In response to the Amended Complaint, Defendant Cowden has filed a Motion to Dismiss

for Failure to State a Claim, ECF No. 41 , based upon the conceded provision of medical care in

the aftermath of Plaintiff's injury. The DOC Defendants also have filed a Motion to Dismiss for

Failure to State a Claim, ECF No. 43 , raising: (1) the applicable statute of limitations as a bar to

Plaintiff's action; (2) the absence ofrequired personal involvement on the part of Defendants

Wetzel, Lane, and Barnacle; (3) the failure to state a cognizable conspiracy claim; and, (4) the

Eleventh Amendment as a bar to any suit in Defendants' official capacities. ECF No. 44.

Plaintiff filed his responses to the Motions to Dismiss, ECF No. 4 7 and 48, and thereafter filed a

Supplemental Response, ECF No. 55 , and a Declaration in Support of Plaintiff's Supplemental

Response to Motion to Dismiss, ECF No. 56. The motions are ripe for consideration. For the

following reasons, the Motions to Dismiss are granted in part and denied in part. 2




2
 ln accordance with the provi sions of28 U.S.C. § 636(c)(l), the parti es voluntarily consented to having a United
States Magistrate Judge conduct proceedings in this case, including the entry of a final judgment. ECF Nos . 17, 19,
20.

                                                          4
II.     STANDARD OF REVIEW

        A. Motion to Dismiss

        In assessing the sufficiency of the complaint pursuant to a motion to dismiss under

Federal Rule of Civil Procedure 12(b)(6), the Court must accept as true all material allegations in

the complaint and all reasonable factual inferences must be viewed in the light most favorable to

the plaintiff Odd v. Malone, 538 F.3d 202, 205 (3d Cir. 2008). While a complaint does not

need detailed factual allegations to survive the motion to dismiss, a complaint must provide more

than labels and conclusions. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). A

"formulaic recitation of the elements of a cause of action will not do ." Id. (citing Papasan v.

Allain, 4 78 U.S . 265, 286 (1986)). "Factual allegations must be enough to raise a right to relief

above the speculative level" and sufficient "to state a claim to relief that is plausible on its face."

Twombly, 550 U.S. at 555 , 570.

       "The plausibility standard is not akin to a ' probability requirement,' but it asks for more

than a sheer possibility that a defendant has acted unlawfully .... Where a complaint pleads facts

that are 'merely consistent with' a defendant's liability, it 'stops short of the line between

possibility and plausibility of 'entitlement to relief."' Ashcroft v. Iqbal, 556 U.S . 662, 678 (2009)

(quoting Twombly, 550 U.S. at 557).

       In other words, at the motion to dismiss stage, a plaintiff is required to make "a showing'

rather than a blanket assertion of an entitlement to relief." Phillips v. County of Allegheny, 515

F.3d 224, 232 (3d Cir. 2008). "This ' does not impose a probability requirement at the pleading

stage,' but instead 'simply calls for enough facts to raise a reasonable expectation that discovery
                                                                       \


will reveal evidence of the necessary element."' Id. at 234, quoting Twombly, 550 U.S . at 556 n.

3.



                                                   5
          B. Pro Se Pleadings and Filings

          Pro se pleadings and filings, "however inartfully pleaded," must be held to "less stringent

standards than formal pleadings drafted by lawyers" Haines v. Kerner, 404 U.S. 519, 520 (1972).

If the court can reasonably read pleadings to state a valid claim on which the litigant could

prevail, it should do so despite failure to cite proper legal authority, confusion of legal theories,

poor syntax and sentence construction, or litigant's unfamiliarity with pleading requirements.

Boag v. MacDougall, 454 U.S. 364 (1982); United States ex rel. Montgomery v. Brierley, 414

F.2d 552, 555 (3d Cir. 1969) (A "petition prepared by a prisoner ... may be inartfully drawn and

should ... be read 'with a measure of tolerance"'); Freeman v. Department of Corrections, 949

F.2d 360 (10th Cir. 1991). Under our liberal pleading rules, a district court should construe all

allegations in a complaint in favor of the complainant. Gibbs v. Roman, 116 F.3d 83 (3d Cir.

1997) (overruled on other grounds); see also Nami v. Fauver, 82 F.3d 63 , 65 (3d Cir. 1996)

(discussing Fed. R. Civ. P. 12(b)(6) standard); Markowitz v. Northeast Land Co., 906 F.2d 100,

103 (3d Cir. 1990) (same).

          However, there are limits to the court's procedural flexibility -   "prose litigants still

must allege sufficient facts in their complaints to support a claim .... they cannot flout procedural

rules -    they must abide by the same rules that apply to all other litigants." Mala v. Crown Bay

Marina, Inc., 704 F.3d 239, 245 (3d Cir. 2013) (citations omitted). Accordingly, because Plaintiff

is a pro se litigant, this Court will consider the facts and make inferences where it is appropriate.




                                                    6
III.    DISCUSSION

        A. Eighth Amendment Claim - Medical Treatment

        Pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, Defendant Darla

Cowden moves to dismiss Plaintiffs Eighth Amendment claim against her for alleged deliberate

indifference to Plaintiffs need for medical treatment.

        The Eighth Amendment "requires prison officials to provide basic medical treatment to

those whom it has incarcerated." Rouse v. Plantier, 182 F.3d 192, 197 (3d Cir. 1999) (citing

Estelle v. Gamble, 429 U.S. 97 (1976)). In order to state an Eighth Amendment medical claim,

an inmate must allege acts or omissions by prison officials sufficiently harmful to constitute

deliberate indifference to a serious medical need. See Spruill v. Gillis, 372 F.3d 218, 235-36 (3d

Cir. 2004); Natale v. Camden Cty. Correctional Facility, 318 F.3d 575 , 582 (3d Cir. 2003). In the

context of medical care, the relevant inquiry is whether the defendant was: ( 1) deliberately

indifferent (the subjective component) to (2) the plaintiffs serious medical needs (the objective

component). Monmouth Cty. Corr. Inst. Inmates v. Lanzaro, 834 F.2d 326, 346 (3d Cir. 1987);

West v. Keve, 571 F.2d 158, 161 (3d Cir. 1978).

       A serious medical need is "one that has been diagnosed by a physician as requiring

treatment or one that is so obvious that a lay person would easily recognize the necessity for a

doctor's attention." Colburn v. Upper Darby Twp., 946 F.2d 1017, 1023 (3d Cir. 1991);

Monmouth Cty. Corr. Inst. Inmates, 834 F.2d at 347. Deliberate indifference requires "obduracy

and wantonness," which has been likened to conduct that includes recklessness or a conscious

disregard of a serious risk. Whitley v. Albers, 475 U.S. 312, 319 (1986); see also Farmer v.

Brennan, 511 U.S. 825 , 842 (1994) (stating that "it is enough that the official acted or failed to

act despite his knowledge of a substantial risk of serious harm"). Needless suffering resulting



                                                  7
from the denial of simple medical care, which does not serve any penological purpose, violates

the Eighth Amendment. See Talbert v. Corr. Dental Assocs. , 731 F. App ' x 145 , 150 (3d Cir.

2018).

          In this instance, and at this early stage of the litigation, Plaintiff sufficiently has alleged

both a serious medical condition and the unnecessary and wanton infliction of pain by Defendant

Cowden. In particular, Defendant Cowden is alleged to have treated lacerations on Plaintiffs

head with the placement of twenty staples in his head without benefit of topical anesthesia. After

the development of a record, evidence may be presented regarding the lack of necessity for

anesthesia to treat scalp lacerations; or that providing anesthesia is a comfort measure that is not

otherwise required, see Talbert 731 F. App'x at 150 (citing Snipes v. DeTella, 95 F.3d 586, 591-

592 (7th Cir. 1996) (explaining that the plaintiff being denied anesthesia for minor surgery was

not "inhumane or a denial of the minimal necessities of a civilized society")). However, at this

early stage, the Court is unable to determine if the failure to provide anesthetic in the course of

treatment resulted in subjecting Plaintiff to needless suffering as alleged in the Amended

Complaint, or was otherwise deemed unnecessary based on the exercise of professional

judgment. Accordingly, the Motion to Dismiss filed on behalf of Darla Cowden, ECF No. 41 , is

denied.

          B.    Statute of Limitations

          The DOC Defendants raise the applicable statute of limitations governing Plaintiffs

claims as a defense to certain of Plaintiffs Eighth Amendment claims asserted against each of

them. ECF Nos. 43 and 44. The DOC Defendants contend that Plaintiffs allegations related to

the initial alleged assault occurred on March 31 , 2016, but his initial complaint in this matter was

not submitted until April 5, 20 I 8. ECF No. 1. Defendants note that the statute of limitations



                                                     8
applicable to Plaintiffs Section 1983 claims is determined by the personal injury statute of

limitations of the state in which the lawsuit is filed. ECF No. 44 at 4. In this regard,

Pennsylvania's statute of limitations for personal injury claims is two years . 42 Pa. C.S.A. §

5524; and see Kach v. Hose, 589 F.3d 626, 634 (3d Cir. 2009)("The statute of limitations for a§

1983 claim arising in Pennsylvania is two years."). Because more than two years elapsed

between the alleged assault and the filing of Plaintiffs action, the DOC Defendants contend that

dismissal of the Amended Complaint is warranted.

        In response, Plaintiff cites Pearson v. Secretary Department of Corrections, 775 F.3d 598,

603 (3d Cir. 2015), and cogently argues that pending the required exhaustion of administrative

remedies, the applicable statute of limitations is tolled. In Pearson, the United States Court of

Appeals for the Third Circuit explained as follows:

       Under Pennsylvania law, personal injury claims must be brought within two years
       of the accrual of the claim. 42 Pa. Cons.Stat. § 5524(7). Pennsylvania law also
       provides that " [w ]here the commencement of a civil action or proceeding has
       been stayed by a court or by statutory prohibition, the duration of the stay is not a
       part of the time within which the action or proceeding must be commenced." 42
       Pa. Cons.Stat. § 5535(b) (emphasis added). The PLRA states that "[n]o action
       shall be brought with respect to prison conditions under section 1983 of this title,
       or any other Federal law, by a prisoner confined in any jail, prison, or other
       correctional facility until such administrative remedies as are available are
       exhausted." 42 U.S.C. § 1997e(a). Therefore, the timeliness of Pearson's § 1983
       claims hinges on whether the PLRA's exhaustion requirement is a "statutory
       prohibition" under Pennsylvania's tolling statute, and if so, how long the statute
       of limitations is tolled on Pearson's claims.


Pearson, 775 F.3d at 602 . The Third Circuit considered the mandatory nature of exhaustion

under the PLRA and "concluded that the PLRA is a statutory prohibition that tolls

Pennsylvania's statute of limitations while a prisoner exhausts administrative remedies .... " Id. at

603. Plaintiff states that he availed himself of various administrative remedies prior to filing his

initial complaint. ECF No. 48 at 1 ("[t]he Plaintiff exhausted his administrative remedies on


                                                  9
9/7 / 16. 9/16/16/ through the grievance process, and on 10/14/16, Defendant Barnacle notified

him 'his claims were unsubstantiated"'). Accordingly, at this stage of the litigation, it cannot be

determined as a matter of law on the face of the pleadings that any portion of Plaintiffs claims

against any of the DOC Defendants is barred by application of Pennsylvania's two-year statute

of limitations, and the Motion to Dismiss on this basis is denied.

         C. Personal Involvement of Defendants Wetzel, Lane and Barnacle

         In the Amended Complaint, Plaintiff alleges that Defendants Wetzel and Barnacle

established a policy, practice or custom of tolerance to abuse of inmates by staff members,

whereby staff members "are routinely exonerated of abuse against an inmate." ECF No. 38 at 3.

Plaintiff further alleges that Defendants Wetzel and Barnacle regularly receive Extraordinary

Occurrence Reports regarding physical altercations between staff and inmates, and that each of

these Defendants has been made aware of 120 such incidents, but failed to conduct appropriate

investigations. As a result, staff have been exonerated "by blaming the inmate and fabricating

official reports to undermine the culpability of staff." Id. Moreover, because such incidents are

not investigated, Defendants Wetzel and Barnacle are alleged to have encouraged a policy or

practice which led to his alleged assault on March 31, 2016. Id.

         In response, the DOC Defendants move to dismiss Plaintiffs claims for failure to

sufficiently allege the personal involvement of Defendants Wetzel, Barnacle, or Lane. 3 The law

with regard to supervisory liability is well-settled:

         A plaintiff, in order to state a viable § 1983 claim, must plead two essential
         elements: 1) that the conduct complained of was committed by a person acting


3
  Plaintiffs only allegation with regard to Defendant Lane (beyond his role as Superintendent of SCI-Fayette) is set
forth in his "Claims for Relief ', wherein Plaintiff alleges " [t]he failure of Defendants John Wetzel , James Barnacle,
and Jay Lane to take di sciplinary or other actions to curb the know patter[ n]s of physical abuse by the Defendants
Robert Jones, Lieutenant Youhouse, Garry Patterson, and Eric Garland constituted Deliberate Indifference to both
the Plaintiffs and other inmates safety, and contributed, and proximately caused , the above described violation of
Eighth Amendment rights and assault and battery." ECF No. 38 41.

                                                           10
        under color of state law, and 2) that said conduct deprived the plaintiff of a right,
        privilege, or immunity secured by the Constitution or laws of the United States.
        Groman v. Township of Manalapan, 47 F.3d 628, 638 (3d Cir. 1995); Shaw by
        Strain v. Strackhouse, 920 F.2d 1135, 1141-42 (3d Cir. 1990).

        Moreover, in addressing whether a viable claim has been stated against a
        defendant the court must assess whether [the plaintiff] has sufficiently alleged
        personal involvement of the defendant in the act which he claims violated his
        rights. Liability may not be imposed under § 1983 on the traditional standards of
        respondeat superior. Capone v. Marinelli, 868 F.2d 102, 106 (3d Cir. 1989) (citing
        Hampton v. Holmes burg Prison Officials, 546 F.2d 1077, 1082 (3d Cir. 1976)). In
        Capone, the court noted "that supervisory personnel are only liable for the § 1983
        violations of their subordinates if they knew of, participated in or acquiesced in
        such conduct." 868 F .2d at 106 n. 7.

        There are only two avenues for supervisory liability. First, as mentioned above if
        the supervisor knew of, participated in or acquiesced in the harmful conduct, and
        second, if a supervisor established and maintained a policy, custom or practice
        which directly caused the constitutional harm. Id.; Santiago v. Warminster
        Township, 629 F.3d 121 , 129 (3d Cir. 2010); A.M. ex rel. J.M.K. v. Luzerne
        County Juvenile Center, 372 F.3d 572, 586 (3d Cir. 2004). However, with respect
        to the second avenue of liability conclusory, vague and speculative allegation of
        custom, policy or practice are insufficient under Twombly and Igbal. Id.


Lewis v. Wetzel, 153 F. Supp. 3d 678, 695-96 (M.D. Pa. 2015).

        In Sample v. Diecks, 885 F.2d 1099 (3d Cir. 1989) the Third Circuit held that a prison

official may be liable under the Eighth Amendment if (1) existing policy or practice creates an

unreasonable risk of Eighth Amendment injury; (2) the supervisor was aware that the

unreasonable risk was created; (3) the supervisor was indifferent to that risk; and (4) the injury

resulted from the policy or practice. Id. at 1118. The requisite "unreasonable risk" is normally

shown by evidence that "such harm has in fact occurred on numerous occasions," Id. However,

"there are situations in which the risk of constitutionally cognizable harm is so great and so

obvious that the risk and the failure of supervisory officials to respond will alone support

findings of the existence of an unreasonable risk, of knowledge of that unreasonable risk, and of

indifference to it." Id.


                                                 11
        In this instance, while it is a close call, the Court finds that Plaintiffs allegations as to

Defendants Wetzel and Barnacle are sufficient to state a plausible claim for deliberate

indifference to a known risk of injury in violation of the Eighth Amendment. As to each,

Plaintiff alleges knowledge of a history of dozens of altercations between staff and inmates, and

a practice of failing to investigate such that staff acted with relative impunity on the day of

Plaintiffs alleged assault. It remains to be seen whether Plaintiff will be able to muster evidence

to show deliberate indifference and causation, in the absence of any reasonable steps to prevent

the harm from occurring. Heggenmiller v. Edna Mahan Correctional Institution for Women, 128

F. App'x 240, 247 (3d Cir. 2005). However, at this initial stage of the litigation, a plausible

claim has been asserted as to Defendants Wetzel and Barnacle.

        The same cannot be said as to Defendant Lane. As noted supra, Plaintiffs Amended

Complaint fails to set forth any allegations plausibly connecting Defendant Lane to the incidents

at issue, and does not allege that he was aware of a history of staff on inmate assaults, or that he

ignored such a history, so as to communicate a message of approval. Accordingly, Defendants'

Motion to Dismiss Jay Lane is granted, but the Motion to Dismiss is denied as to Defendants

Wetzel and Barnacle.

       As to Defendant Lane, Plaintiff will be granted twenty-one days to filed a second

amended complaint alleging Mr. Lane's personal involvement in this matter. If Plaintiff decides

to file a second amended complaint to address solely Mr. Lane's personal involvement, Plaintiff

is advised that he must clearly designate on the face of the document that it is the "Second

Amended Complaint." In addition, the amended complaint must be legibly rewritten in its

entirety in all respects, and must stand by itself as an adequate complaint setting forth all claims

against all parties previously named in this action. Any second amended complaint will



                                                  12
 supersede and replace the original amended complaint already filed. Consequently, should

 Plaintiff file a second amended complaint, all causes of action alleged in the amended complaint

 which were not dismissed and are not included in the amended complaint are waived. In

 addition, leave of Court has been granted solely to address Mr. Lane' s alleged personal

 involvement. No new causes of action, claims, or defendants may be added.

        D. Conspiracy to Deprive Plaintiff of Civil Rights

        The DOC Defendants move to dismiss a perceived claim for conspiracy to violate

 Plaintiffs civil rights. ECF No . 44 at 7. Plaintiff acknowledges that he "was not yet stating a

 claim for a conspiracy to deprive him of his civil rights." ECF No. 55 at 6. Accordingly, the

 Motion to Dismiss is denied, insofar as the underlying claim is not alleged.

        E. Eleventh Amendment -- Official Capacity Claims

        The DOC Defendants move to dismiss all official capacity claims asserted against them

as barred by the Eleventh Amendment to the United States Constitution. The Eleventh

Amendment bars suits against a state and its agencies in federal court that seek monetary

damages. See Pennhurst v. Halderman, 465 U.S. 89, 99-100 (1984); A.W. v. Jersey City Public

Schools, 341 F.3d 234, 238 (3d Cir. 2003). Suits against state officials acting in their official

capacities are really suits against the employing government agency, and as such, are also barred

by the Eleventh Amendment. See Hafer v. Melo, 502 U.S. 21, 25 - 27 (1991); Will v. Mich. Dep ' t

of State Police, 491 U.S. 58, 70- 71 (1989). The Commonwealth of Pennsylvania has expressly

withheld consent and has not waived its Eleventh Amendment immunity. See 42 Pa. Cons. Stat.

Ann. § 8521 - 22. However, state officials sued in their individual capacities are "persons" within

the meaning of Section 1983. See Hafer, 502 U.S. at 31. Thus, the Eleventh Amendment does not

bar suits for monetary damages brought under Section 1983 against state officials in their



                                                  13
individual capacities. Id. Accordingly, any claim for monetary damages against the Defendants

Wetzel, Barnacle, and Cowden in their official capacities are dismissed with prejudice,

IV.     CONCLUSION

        For the foregoing reasons, the Motion to Dismiss filed on behalf of Defendant Cowden,

ECF No. 41, is properly denied. The Motion to Dismiss filed on behalf of Defendants Wetzel,

Barnacle, Jones, Patterson, Garland, and Youhouse, ECF No. 43 , is properly denied; however,

the Motion to Dismiss Defendant Lane and all official capacity claims for monetary relief

asserted against Defendants Wetzel, Barnacle, and Cowden is granted. Accordingly, the

following Order is entered:

                                             ORDER

        AND NOW, thi~               f April, 2019, upon consideration of the Motion to Dismiss

Plaintiffs Amended Complaint filed on behalf of Defendant Darla Cowden, ECF No. 41 , and the

Motion to Dismiss filed on behalf of Defendants John Wetzel, James Barnacle, Jay Lane, Robert

Jones, Garry Patterson, Eric Garland, and Lieutenant Youhouse, ECF No. 43 , and the briefs and

declarations filed in support and in opposition thereto, ECF Nos. 42, 44, 47, 48, 55 , 56, 57, and

58, and for the reasons set forth in the foregoing Memorandum, IT IS HEREBY ORDERED as

follows :

        (1) The Motion to Dismiss filed on behalf of Defendant Darla Cowden, ECF No. 41 is

            DENIED;

        (2) The Motion to Dismiss filed on behalf of Defendant Jay Lane, ECF No. 43 , is

            GRANTED, without prejudice,

        (3) The Motion to Dismiss Plaintiffs official capacity claims for monetary relief, ECF

            No. 43 , is GRANTED with prejudice;



                                                14
      (4) The Motion to Dismiss filed on behalf of Defendants Wetzel, Barnacle, Jones,

         Patterson Garland, and Youhouse, ECF No. 43 , is DENIED in all other respects.



                                          BY THE COURT:



                                          MAUREEN P.    LY
                                          UNITED STATES MAGISTRATE




cc:   All counsel of record via CM/ECF

      Micah Hepler
      HE-3781
      SCI Laurel Highlands
      PO Box 361
      Somerset, PA 15501




                                            15
